DETAILED ACTION
This Office action is in response to the Amendment filed on 27 August 2021.  Claims 1-15 are pending in the application. Claims 1 and 7 are independent.

This application is a continuation of application Serial No. 16/179,432, filed 11/02/2018, now U.S. Patent 10720376, which is a divisional of application Serial No. 15/452,699, filed 03/07/2017, now abandoned, which is a continuation of application Serial No. 13/344,567, filed 01/05/2012, also abandoned. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 27 August 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,720,376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In light of the filing of the Terminal Disclaimer on 27 August 2021, the rejection of claims 1-7 on the ground of nonstatutuory obvious double patenting has been overcome.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

Claims 8-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Stolze et al., US PG pub. 20130084679 A1, of record.
With respect to claim 8, Stolze discloses attaching a first metal layer (3, fig. 4) of a direct-bonded copper ("DBC") substrate (21, fig. 4) to at least one lead with a solderless weld (claim 12 of Stolze) to form an assembly, wherein the DBC substrate (21, fig. 4) comprises an insulative layer (20, fig. 4) disposed between the first metal layer (3, fig. 4) and a second metal layer (22, fig. 4), wherein the at least one lead comprises a contact pad (31, fig. 4), having an upper surface and a lower surface; attaching a power semiconductor integrated circuit die (1, fig. 4; paragraph [0043]) to the first metal layer (3, fig. 4) of the assembly; and incorporating the assembly into a packaged power integrated circuit device such that the packaged power integrated circuit device comprises only one semiconductor die,  wherein the attaching comprises clamping (Stolze teaches in paragraph [0056] that the contact pin 3 is pressed with a force during the ultrasonic bonding; this is deemed to meet the limitation of clamping recited in the instant claim, see Fig. 4) the DBC substrate (21, fig. 4) to the contact pad (31, fig. 4), and ultrasonic bonding the contact pad (31, fig. 4) to the DBC substrate (21, fig. 4) during the clamping, using an ultrasonic welding head (10, fig. 1) having a bottom formed with an array of non-planar structures (as shown in figure 1, 4 and 10 that the ultrasonic welding formed a narrow hilltop at area 31; figures 10 and 11 show that structure 31 also is an array of non-planar structures).  

With respect to claim 10, Stolze discloses the attaching comprising attaching one and only one power semiconductor integrated circuit die (1, fig. 4).  
With respect to claim 11, Stolze discloses wherein a plurality of non-planar structures (as shown in figure 1, 4 and 10 that the ultrasonic welding formed a narrow hilltop at area 31) are generated on the upper surface by the ultrasonic bonding (paragraph [0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stolze et al., US PG pub. 20130084679 A1, of record.
With respect to claim 12, Stolze discloses attaching comprises clamping (Stolze teaches in paragraph [0056] that the contact pin 3 is pressed with a force during the ultrasonic bonding; this is deemed to meet the limitation of clamping recited in the instant claim, see Fig. 4) the DBC substrate (21, fig. 4) however Stolze did not specifically teaches wherein the clamping comprising applying a pressure not more than 
With respect to claim 13, Stolze discloses ultrasonic welding (10 and 11, fig. 4; paragraph [0055-0057]) however Stolze did not specifically teaches wherein the ultrasonic bonding comprises using ultrasonic vibrations of an amplitude of less than approximately 20 micrometers.  However, frequency range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

With respect to claim 15, Stolze discloses wherein the first metal layer (3, fig. 4) however Stolze did not specifically teaches metal layer 3 has a thickness of at least 0.25 millimeters. However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are .
Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive. Applicant has argued that Stolze et al. fail to teach “attaching a first metal layer of a direct-bonded copper ("DBC") substrate to at least one lead with a solderless weld to form an assembly, wherein the DBC substrate comprises an insulative layer disposed between the first metal layer and a second metal layer, wherein the at least one lead comprises a contact pad, having an upper surface and a lower surface; attaching a power semiconductor integrated circuit die to the first metal layer of the assembly” and “attaching comprises clamping the DBC substrate to the contact pad, and ultrasonic bonding the contact pad to the DBC substrate during the clamping, using an ultrasonic welding head having a bottom formed with an array of non-planar structures”. Stolze teaches the attaching first metal layer 3 bonded to the substrate 21 with a solderless weld (¶0055), wherein the substrate 21 comprises an insulative layer 20 between metal layer 3 and metal layer 22, at least one lead comprises a contact pad 31 having an upper surface and a lower surface see annotated figure 10 below. Attaching comprises clamping (Stolze teaches this in paragraph [0056] that the contact pin 3 is pressed with a force during the ultrasonic bonding; this is deemed to meet the limitation of clamping recited in the instant claim, see Fig. 4) the DBC substrate (21, fig. 4) to the contact pad (31, fig. 4), and ultrasonic bonding the contact pad (31, fig. 4) to the DBC substrate (21, fig. 4) during the clamping, using an ultrasonic welding head (10, fig. 1) an array of non-planar structures (as shown in figure 1, 4 and 10 that the ultrasonic welding formed a narrow hilltop at area 31; in figure 10 and 11 shown that structure 31 also is an array of non-planar structure since layer 31 having a three-dimensional quality). For these reasons, the rejection of claims 1-15 over Stolze et al. has been maintained.


    PNG
    media_image1.png
    423
    569
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822